DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed April 28, 2022, is entered.  Applicant amended claims 1 and 3.  No new matter is entered.  Claims 1-18 are pending before the Office for review.
(2)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3 require a method comprising preparing a semiconductor silicon substrate, wherein the semiconductor silicon substrate is prepared such that the substrate has an electrode, the electrode being formed by baking an electrode precursor containing Ag powder on at least one main surface of the substrate, wherein the substrate “is maintained at a temperature that is less than 100 ⁰C during this step….”  It’s unclear what “this step” means in the context of the claimed invention.  Specifically, in the method recited in claims 1 and 3, it’s unclear when the semiconductor silicon substrate is required to be within the defined temperature range.
Therefore, the claims are indefinite because their scope is unascertainable to one ordinarily skilled in the art.  Claims 2 and 4-18 are rejected due to their dependency on claims 1 and 3, respectively.
(3)
Allowable Subject Matter
Claims 1 and 3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2 and 4-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, individually or in combination, fails to teach or fairly suggest the cumulative method defined by claims 1 or 3.  More specifically, the prior art of record, individually or in combination, fails to teach or fairly suggest a method wherein the semiconductor silicon substrate having the electrode baked therein is annealed within the recited temperature range while also simultaneously curing a low-temperature conductive material, as required by claim 1, or an insulator material, as required by claim 3.  Although Ishikawa et al. (JP 2007-294494 A) teaches some features of the electrode baking and annealing temperatures, Ishikawa fails to teach or fairly suggest all the limitations required by the claimed invention. 

(4)
Response to Arguments
	Applicant’s arguments regarding the indefiniteness rejections is not persuasive.  The claims remain unclear despite the newly-added claim language.
	Applicant’s arguments regarding the prior art rejection are persuasive.  The rejection is withdrawn.
(5)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759